

	

		II

		Calendar No. 253

		109th CONGRESS

		1st Session

		S. 1904

		IN THE SENATE OF THE UNITED STATES

		

			October 20, 2005

			Mr. Alexander (for

			 himself, Mr. Kennedy,

			 Mr. Enzi, and Mr. Dodd) introduced the following bill; which was

			 read the first time

		

		

			October 21, 2005

			 Read the second time and placed on the

			 calendar

		

		A BILL

		To provide elementary and secondary education assistance

		  to students and schools impacted by Hurricane Katrina.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Hurricane Katrina Elementary and Secondary Education Recovery

			 Act.

			2.FindingsCongress finds the following:

			(1)Hurricane Katrina

			 has had a devastating and unprecedented impact on students who attended schools

			 in the disaster areas.

			(2)Due to the

			 devastating effects of Hurricane Katrina, a significant number of students have

			 enrolled in schools outside of the area in which they resided on August 22,

			 2005, including a significant number of students who enrolled in non-public

			 schools because their parents chose to enroll them in such schools.

			(3)372,000 students

			 were displaced by Hurricane Katrina. Approximately 700 schools have been

			 damaged or destroyed. Nine States each have more than 1,000 of such displaced

			 students enrolled in their schools. In Texas alone, over 45,000 displaced

			 students have enrolled in schools.

			(4)In response to

			 these extraordinary conditions, this Act creates a one-time only emergency

			 grant for the 2005–2006 school year tailored to the needs and particular

			 circumstances of students displaced by Hurricane Katrina.

			(5)The level and

			 type of assistance provided under this Act, both for students attending public

			 schools and students attending non-public schools, is being authorized solely

			 because of the unprecedented nature of the crisis, the massive dislocation of

			 students, and the short duration of assistance.

			3.Waivers and

			 other actions

			(a)Current waiver

			 and other authorityThe Secretary of Education is encouraged to

			 exercise the maximum waiver authority available or exercise other actions for

			 States, local educational agencies, and schools affected by Hurricane Katrina

			 with respect to the waiver authority or authorization of actions provided under

			 the following provisions of the Elementary and Secondary Education Act of 1965

			 (20 U.S.C. 6301 et seq.):

				(1)Section

			 1111(b)(3)(C)(vii) of such Act (20 U.S.C. 6311(b)(3)(C)(vii)).

				(2)Section

			 1111(b)(7) of such Act (20 U.S.C. 6311(b)(7)).

				(3)Section

			 1111(c)(1) of such Act (20 U.S.C. 6311(c)(1)).

				(4)Section

			 1111(h)(2)(A)(i) of such Act (20 U.S.C. 6311(h)(2)(A)(i)).

				(5)Section

			 1116(b)(7)(D) of such Act (20 U.S.C. 6316(b)(7)(D)).

				(6)Section

			 1116(c)(10)(F) of such Act (20 U.S.C. 6316(c)(10)(F)).

				(7)Section

			 1125A(e)(3) of such Act (20 U.S.C. 6337(e)(3)).

				(8)Section

			 3122(a)(3)(B) of such Act (20 U.S.C. 6842(a)(3)(B)).

				(9)Section 5141(c)

			 of such Act (20 U.S.C. 7217(c)).

				(10)Section

			 7118(c)(3)(A) of such Act (20 U.S.C. 7428(c)(3)(A)).

				(11)Section 9521(c)

			 of such Act (20 U.S.C. 7901(c)).

				(b)Report on

			 waiversNot later than

			 December 31, 2005, the Secretary of Education shall prepare and submit a report

			 on the States and local educational agencies requesting a waiver of any

			 provision under the Elementary and Secondary Education Act of 1965 (20 U.S.C.

			 6301 et seq.) and the Individuals with Disabilities Education Act (20 U.S.C.

			 1400 et seq.) due to the impact of Hurricane Katrina to the Committee on

			 Education and the Workforce and the Committee on Appropriations of the House of

			 Representatives and the Committee on Health, Education, Labor, and Pensions and

			 the Committee on Appropriations of the Senate.

			4.Providing

			 additional support for students affected by Hurricane Katrina

			(a)Grants to

			 States authorizedFrom amounts appropriated under subsection (g),

			 the Secretary of Education is authorized to make grants to States for

			 assistance to eligible local educational agencies to enable the agencies to

			 provide services, programs, and activities as described in subsection

			 (c).

			(b)State

			 applicationsA State that desires to receive a grant under this

			 section shall submit an application to the Secretary of Education at such time,

			 in such manner, and accompanied by such information as the Secretary may

			 reasonably require.

			(c)Assistance to

			 local educational agenciesA State that receives a grant under

			 subsection (a) shall use the funds made available through the grant to provide

			 assistance to eligible local educational agencies to enable such agencies to

			 provide, to students displaced by Hurricane Katrina or students attending a

			 school in an area described in subsection (f)(1)—

				(1)supplemental

			 educational services consistent with the definitions, criteria, and amounts

			 established under section 1116(e) of the Elementary and Secondary Education Act

			 of 1965 (20 U.S.C. 6316(e)); or

				(2)additional

			 programs and activities under part B of title IV of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 7171 et seq.) relating to 21st

			 century community learning centers.

				(d)Local

			 applicationsAn eligible local educational agency that desires to

			 receive assistance under this section from a State shall submit an application

			 to the State at such time, in such manner, and accompanied by such information

			 as the State may reasonably require.

			(e)Interaction

			 with the ESEAAn eligible local educational agency providing

			 services described in subsection (c)(1) may provide such services to a student

			 displaced by Hurricane Katrina regardless of the status of the school under

			 section 1116(b) of the Elementary and Secondary Education Act of 1965 (20

			 U.S.C. 6316(b)) that such student attends.

			(f)Definition of

			 eligible local educational agencyIn this section, the term

			 eligible local educational agency means—

				(1)a local

			 educational agency in an area in which a major disaster has been declared in

			 accordance with section 401 of the Robert T. Stafford Disaster Relief and

			 Emergency Assistance Act (42 U.S.C. 5170) related to Hurricane Katrina;

			 or

				(2)a local

			 educational agency that enrolls a student displaced from an area where a major

			 disaster has been declared in accordance with section 401 of the Robert T.

			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) related

			 to Hurricane Katrina.

				(g)Authorization

			 of appropriationsThere is authorized to be appropriated to carry

			 out this section $100,000,000 for fiscal year 2006.

			5.Immediate aid to

			 restart school operations

			(a)PurposeIt

			 is the purpose of this section—

				(1)to provide

			 immediate and direct assistance to local educational agencies in Louisiana,

			 Mississippi, and Alabama that serve an area in which a major disaster has been

			 declared in accordance with section 401 of the Robert T. Stafford Disaster

			 Relief and Emergency Assistance Act (42 U.S.C. 5170), related to Hurricane

			 Katrina;

				(2)to assist school

			 district administrators and personnel of such agencies who are working to

			 restart operations in elementary schools and secondary schools served by such

			 agencies; and

				(3)to facilitate the

			 re-opening of elementary schools and secondary schools served by such agencies

			 and the re-enrollment of students in such schools as soon as possible.

				(b)Payments and

			 grants authorizedFrom amounts appropriated to carry out this

			 section, the Secretary of Education is authorized to make payments, not later

			 than November 30, 2005, to State educational agencies (as defined in section

			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801 et

			 seq.)) in Louisiana, Mississippi, and Alabama to enable such agencies to award

			 grants to local educational agencies serving an area in which a major disaster

			 has been declared in accordance with section 401 of the Robert T. Stafford

			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), related to

			 Hurricane Katrina.

			(c)Eligibility and

			 considerationIn determining whether to award a grant under this

			 section, or the amount of the grant, the State educational agency shall

			 consider the following:

				(1)The number of

			 school-aged children served by the local educational agency in the academic

			 year preceding the academic year for which the grant is awarded.

				(2)The severity of

			 the impact of Hurricane Katrina on the local educational agency and the extent

			 of the needs in each local educational agency in Louisiana, Mississippi, and

			 Alabama that is in an area in which a major disaster has been declared in

			 accordance with section 401 of the Robert T. Stafford Disaster Relief and

			 Emergency Assistance Act (42 U.S.C. 5170), related to Hurricane Katrina.

				(d)ApplicationsEach

			 local educational agency desiring a grant under this section shall submit an

			 application to the State educational agency at such time, in such manner, and

			 accompanied by such information as the State educational agency may reasonably

			 require to ensure expedited and timely payment to the local educational

			 agency.

			(e)Uses of

			 funds

				(1)In

			 generalA local educational agency receiving a grant under this

			 section shall use the grant funds for—

					(A)recovery of

			 student and personnel data, and other electronic information;

					(B)replacement of

			 school district information systems, including hardware and software;

					(C)financial

			 operations;

					(D)reasonable

			 transportation costs;

					(E)rental of mobile

			 educational units and leasing of neutral sites or spaces;

					(F)initial

			 replacement of instructional materials and equipment, including

			 textbooks;

					(G)redeveloping

			 instructional plans, including curriculum development;

					(H)initiating and

			 maintaining education and support services; and

					(I)such other

			 activities related to the purpose of this section that are approved by the

			 Secretary.

					(2)Use with other

			 available fundsA local educational agency receiving a grant

			 under this section may use the grant funds in coordination with other Federal,

			 State, or local funds available for the activities described in paragraph

			 (1).

				(3)ProhibitionsGrant

			 funds received under this section shall not be used for any of the

			 following:

					(A)Construction or

			 major renovation of schools.

					(B)Payments to

			 school administrators or teachers who are not actively engaged in restarting or

			 re-opening schools.

					(f)Supplement Not

			 supplant

				(1)In

			 generalExcept as provided in paragraph (2), funds made available

			 under this section shall be used to supplement, not supplant, any funds made

			 available through the Federal Emergency Management Agency or through a

			 State.

				(2)ExceptionParagraph

			 (1) shall not prohibit the provision of Federal assistance under this section

			 to an eligible educational agency that is or may be entitled to receive, from

			 another source, benefits for the same purposes as under this section if—

					(A)such agency has

			 not received such other benefits by the time of application for Federal

			 assistance under this section; and

					(B)such agency

			 agrees to repay all duplicative Federal assistance received to carry out the

			 purposes of this section.

					(g)Authorization

			 of appropriationsThere is authorized to be appropriated to carry

			 out this section $900,000,000 for fiscal year 2006.

			6.Hold harmless

			 for local educational agencies serving major disaster areasIn the case of a local educational agency

			 that serves an area in which the President has declared that a major disaster

			 exists in accordance with section 401 of the Robert T. Stafford Disaster Relief

			 and Emergency Assistance Act (42 U.S.C. 5170), related to Hurricane Katrina,

			 the amount made available for such local educational agency under each of

			 sections 1124, 1124A, 1125, and 1125A of the Elementary and Secondary Education

			 Act of 1965 (20 U.S.C. 6333, 6334, 6335, and 6337) for fiscal year 2006 shall

			 be not less than the amount made available for such local educational agency

			 under each of such sections for fiscal year 2005.

		7.Teacher and

			 paraprofessional reciprocity; delay

			(a)Teacher and

			 paraprofessional reciprocity

				(1)Teachers

					(A)Affected

			 teacherIn this subsection, the term affected

			 teacher means a teacher who is displaced due to Hurricane Katrina and

			 relocates to a State that is different from the State in which such teacher

			 resided on August 22, 2005.

					(B)In

			 generalA local educational agency may consider an affected

			 teacher hired by such agency who is not highly qualified in the State in which

			 such agency is located to be highly qualified, for purposes of section 1119 of

			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6319) and section

			 612(a)(14) of the Individuals with Disabilities Education Act (20 U.S.C.

			 1412(a)(14)), for a period not to exceed 1 year, if such teacher was highly

			 qualified, consistent with section 9101(23) of the Elementary and Secondary

			 Education Act of 1965 (20 U.S.C. 7801(23)) and section 602(10) of the

			 Individuals with Disabilities Education Act (20 U.S.C. 1401(10)), on or before

			 August 22, 2005, in the State in which such teacher resided on August 22,

			 2005.

					(2)Paraprofessional

					(A)Affected

			 paraprofessionalIn this subsection, the term affected

			 paraprofessional means a paraprofessional who is displaced due to

			 Hurricane Katrina and relocates to a State that is different from the State in

			 which such paraprofessional resided on August 22, 2005.

					(B)In

			 generalA local educational agency may consider an affected

			 paraprofessional hired by such agency who does not satisfy the requirements of

			 section 1119(c) of the Elementary and Secondary Education Act of 1965 (20

			 U.S.C. 6319(c)) in the State in which such agency is located to satisfy such

			 requirements, for purposes of such section, for a period not to exceed 1 year,

			 if such paraprofessional satisfied such requirements on or before August 22,

			 2005, in the State in which such paraprofessional resided on August 22,

			 2005.

					(b)DelayThe

			 Secretary of Education may delay, for a period not to exceed 1 year,

			 applicability of the requirements of paragraphs (2) and (3) of section 1119(a)

			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6319(a)(2) and

			 (3)) and section 612(a)(14)(C) of the Individuals with Disabilities Education

			 Act (20 U.S.C. 1412(a)(14)(C)) with respect to the States of Alabama,

			 Louisiana, and Mississippi (and local educational agencies within the

			 jurisdiction of such States), if any such State or local educational agency

			 demonstrates that a failure to comply with such requirements is due to

			 exceptional or uncontrollable circumstances, such as a natural disaster or a

			 precipitous and unforeseen decline in the financial resources of local

			 educational agencies within the State.

			8.Assistance for

			 homeless youth

			(a)In

			 generalThe Secretary of Education shall provide assistance to

			 local educational agencies serving homeless children and youths displaced by

			 Hurricane Katrina, consistent with section 723 of the McKinney-Vento Homeless

			 Assistance Act (42 U.S.C. 11433), including identification, enrollment

			 assistance, assessment and school placement assistance, transportation,

			 coordination of school services, supplies, referrals for health, mental health,

			 and other needs.

			(b)Exception and

			 distribution of funds

				(1)ExceptionFor

			 purposes of providing assistance under subsection (a), subsections (c) and

			 (e)(1) of section 722 and subsections (b) and (c) of section 723 of the

			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(c) and (e)(1), 11433(b)

			 and (c)) shall not apply.

				(2)DisbursementThe

			 Secretary of Education shall disburse funding provided under subsection (a) to

			 State educational agencies based on demonstrated need, as determined by the

			 Secretary, and such State educational agencies shall distribute funds available

			 under subsection (c) to local educational agencies based on demonstrated need,

			 for the purposes of carrying out section 723 of the McKinney-Vento Homeless

			 Assistance Act (42 U.S.C. 11433).

				(c)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section $50,000,000.

			9.Alternative

			 education programs for displaced adolescent students

			(a)DefinitionsIn

			 this section:

				(1)Alternative

			 education programThe term alternative education

			 program means a transitional program that provides displaced adolescent

			 students with—

					(A)instruction in

			 reading, mathematics, writing, study skills, and other relevant

			 subjects;

					(B)counseling;

					(C)tutoring;

					(D)activities

			 designed to familiarize the displaced adolescent students with the range of

			 career options available to the students;

					(E)mentoring;

					(F)test preparation

			 for college entrance examinations, including the PSAT, SAT, and ACT;

					(G)counseling on the

			 financial aid available for postsecondary education; or

					(H)job readiness

			 skills and career and technical education.

					(2)Displaced

			 adolescent studentThe term displaced adolescent

			 student means a secondary school student who—

					(A)resides or

			 resided on August 22, 2005, in an area for which a major disaster has been

			 declared in accordance with section 401 of the Robert T. Stafford Disaster

			 Relief and Emergency Assistance Act (42 U.S.C. 5170), related to Hurricane

			 Katrina;

					(B)cannot continue

			 enrollment in a secondary school because of Hurricane Katrina; and

					(C)is expected to

			 obtain a secondary school diploma by the end of the 2006–2007 school

			 year.

					(3) Eligible

			 entityThe term eligible entity means a State

			 educational agency, local educational agency, or consortium of such agencies,

			 located in an area in which a major disaster has been declared in accordance

			 with section 401 of the Robert T. Stafford Disaster Relief and Emergency

			 Assistance Act (42 U.S.C. 5170) related to Hurricane Katrina, that—

					(A)demonstrates a

			 need for additional funds in order to provide an alternative education program

			 to displaced adolescent students; and

					(B)has the ability

			 to administer the alternative education program and to serve displaced

			 adolescent students.

					(4)SecretaryThe

			 term Secretary means the Secretary of Education.

				(b)Program

			 authorizedFrom amounts

			 appropriated under this section for fiscal year 2006, the Secretary shall award

			 grants to States for assistance to eligible entities to enable the entities to

			 develop and carry out alternative education programs for displaced adolescent

			 students.

			(c)State

			 applicationsA State desiring a grant under this section shall

			 submit an application to the Secretary at such time, in such manner, and

			 containing such information as the Secretary may require.

			(d)Assistance to

			 eligible entities

				(1)In

			 generalA State that receives a grant under this section may use

			 the funds made available through the grant to provide assistance to eligible

			 entities to enable the eligible entities to develop and carry out alternative

			 education programs for displaced adolescent students.

				(2)PartnershipsAn

			 eligible entity may apply for assistance under this section in partnership with

			 1 or more community-based organizations or institutions of higher education (as

			 such term is defined in section 101 of the Higher Education Act of 1965 (20

			 U.S.C. 1001)), or both.

				(e)Local

			 applicationsAn eligible entity desiring assistance under this

			 section from a State shall submit an application to the Governor of the State

			 at such time, in such manner, and containing such information as the Governor

			 may require. At a minimum, the Governor shall require an entity that desires to

			 carry out an alternative education program in an area in which another

			 organization is carrying out an alternative education program to provide an

			 assurance that the entity will coordinate activities carried out under its

			 program with the activities carried out by the organization under its

			 program

			(f)Uses of

			 fundsAn eligible entity that receives assistance under this

			 section shall use the assistance to carry out an alternative education program

			 that meets the needs of displaced adolescent students, including the staffing,

			 curricular materials, and other programmatic costs needed to carry out the

			 alternative education program.

			(g)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section such sums as may be necessary for fiscal year

			 2006.

			10.General

			 provisionNothing in sections

			 1 through 9 of this Act shall be construed to permit discrimination on the

			 basis of race, color, religion, sex (except as otherwise permitted under title

			 IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.)), national

			 origin, or disability in any program funded under sections 1 through 9 of this

			 Act.

		11.Temporary emergency

			 impact aid for displaced students

			(a)Temporary

			 emergency impact aid authorized

				(1)Aid to state

			 educational agenciesFrom amounts appropriated under subsection

			 (o), the Secretary of Education shall provide emergency impact aid to State

			 educational agencies to enable the State educational agencies to make emergency

			 impact aid payments to eligible local educational agencies and eligible

			 BIA-funded schools to enable—

					(A)such eligible

			 local educational agencies and schools to provide for the instruction of

			 displaced students served by such agencies and schools; and

					(B)such eligible

			 local educational agencies to make immediate impact aid payments to accounts

			 established on behalf of displaced students (referred to in this section as

			 accounts) who are attending eligible non-public schools located

			 in the areas served by the eligible local educational agencies.

					(2)Aid to local

			 educational agencies and bia-funded schoolsA State educational

			 agency shall make emergency impact aid payments to eligible local educational

			 agencies and eligible BIA-funded schools in accordance with subsection

			 (d).

				(3)State

			 educational agencies in certain statesIn the case of the States

			 of Louisiana and Mississippi, the State educational agency shall carry out the

			 activities of eligible local educational agencies that are unable to carry out

			 this section, including eligible local educational agencies in such States for

			 which the State exercises the authorities normally exercised by such local

			 educational agencies.

				(b)DefinitionsIn

			 this section:

				(1)Displaced

			 studentThe term displaced student means a student

			 who enrolled in a school (other than the school that the student was enrolled

			 in, or was eligible to be enrolled in, on August 22, 2005) because such student

			 resides or resided on August 22, 2005, in an area for which a major disaster

			 has been declared in accordance with section 401 of the Robert T. Stafford

			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), related to

			 Hurricane Katrina.

				(2)Eligible local

			 educational agenciesThe term eligible local educational

			 agency means a local educational agency that serves—

					(A)an elementary

			 school or secondary school (including a charter school) in which there is

			 enrolled a displaced student; or

					(B)an area in which

			 there is located an eligible non-public school.

					(3)Eligible

			 non-public schoolThe term eligible non-public

			 school means a non-public school that—

					(A)is accredited or

			 licensed or otherwise operates in accordance with State law;

					(B)was in existence

			 on August 22, 2005; and

					(C)serves a

			 displaced student on behalf of whom an application for an account has been made

			 pursuant to subsection (c)(2)(A)(ii).

					(4)Eligible

			 BIA-funded schoolIn this section, the term eligible

			 BIA-funded school means a school funded by the Bureau of Indian Affairs

			 in which there is enrolled a displaced student.

				(c)Application

				(1)State

			 educational agencyA State educational agency that desires to

			 receive emergency impact aid under this section shall submit an application to

			 the Secretary of Education at such time, in such manner, and accompanied by

			 such information as the Secretary of Education may reasonably require,

			 including—

					(A)information on

			 the total displaced student child count of the State provided by eligible local

			 educational agencies in the State and eligible BIA-funded schools in the State

			 under paragraph (2);

					(B)a description of

			 the process for the parent or guardian of a displaced student enrolled in a

			 non-public school to indicate to the eligible local educational agency serving

			 the area in which such school is located that the student is enrolled in such

			 school;

					(C)a description of

			 the procedure to be used by an eligible local educational agency in such State

			 to provide payments to accounts;

					(D)a description of

			 the process to be used by an eligible local educational agency in such State to

			 obtain—

						(i)attestations of

			 attendance of eligible displaced students from eligible non-public schools, in

			 order for the local educational agency to provide payments to accounts on

			 behalf of eligible displaced students; and

						(ii)attestations

			 from eligible non-public schools that accounts are used only for the purposes

			 described in subsection (e)(2)(A); and

						(E)the criteria,

			 including family income, used to determine the eligibility for and the amount

			 of assistance under this section provided on behalf of a displaced student

			 attending an eligible non-public school.

					(2)Local

			 educational agencies and BIA-funded schoolsAn eligible local

			 educational agency or eligible BIA-funded school that desires an emergency

			 impact aid payment under this section shall submit an application to the State

			 educational agency at such time, in such manner, and accompanied by such

			 information as the State educational agency may reasonably require, including

			 documentation submitted quarterly for the 2005–2006 school year that indicates

			 the following:

					(A)In the case of an

			 eligible local educational agency—

						(i)the

			 number of displaced students enrolled in the elementary schools and secondary

			 schools (including charter schools and including the number of displaced

			 students who are served under part B of the Individuals with Disabilities

			 Education Act) served by such agency for such quarter; and

						(ii)the number of

			 displaced students for whom the eligible local educational agency expects to

			 provide payments to accounts under subsection (e)(2) (including the number of

			 displaced students who are served under part B of the Individuals with

			 Disabilities Education Act) for such quarter who meet the following

			 criteria:

							(I)The displaced

			 student enrolled in an eligible non-public school prior to the date of

			 enactment of this Act.

							(II)The parent or

			 guardian of the displaced student chose to enroll the student in the eligible

			 non-public school in which the student is enrolled.

							(III)The parent or

			 guardian of the displaced student submitted an application requesting that the

			 agency make a payment to an account on behalf of the student.

							(IV)The displaced

			 student's tuition and fees (and transportation expenses, if any) for the

			 2005–2006 school year is waived or reimbursed (by the eligible non-public

			 school) in an amount that is not less than the amount of emergency impact aid

			 payment provided on behalf of such student under this section.

							(B)In the case of an

			 eligible BIA-funded school, the number of displaced students, including the

			 number of displaced students who are served under part B of the Individuals

			 with Disabilities Education Act (20 U.S.C. 1411 et seq.), enrolled in such

			 school for such quarter.

					(3)Determination

			 of number of displaced studentsIn determining the number of

			 displaced students for a quarter under paragraph (2), an eligible local

			 educational agency or eligible BIA-funded school shall include in such number

			 the number of displaced students served during such quarter prior to the date

			 of enactment of this Act.

				(d)Amount of

			 emergency impact aid

				(1)Aid to state

			 educational agencies

					(A)In

			 generalThe amount of emergency impact aid received by a State

			 educational agency for the 2005–2006 school year shall equal the sum of—

						(i)the product of

			 the number of displaced students (who are not served under part B of the

			 Individuals with Disabilities Education Act (20 U.S.C. 1411 et seq.)), as

			 determined by the eligible local educational agencies and eligible BIA-funded

			 schools in the State under subsection (c)(2), times $6,000; and

						(ii)the product of

			 the number of displaced students who are served under part B of the Individuals

			 with Disabilities Education Act, as determined by the eligible local

			 educational agencies and eligible BIA-funded schools in the State under

			 subsection (c)(2), times $7,500.

						(B)Insufficient

			 fundsIf the amount available under this section to provide

			 emergency impact aid under this subsection is insufficient to pay the full

			 amount that a State educational agency is eligible to receive under this

			 section, the Secretary of Education shall ratably reduce the amount of such

			 emergency impact aid.

					(2)Aid to eligible

			 local educational agencies and eligible bia-funded schools

					(A)Quarterly

			 installments

						(i)In

			 generalA State educational agency shall provide emergency impact

			 aid payments under this section on a quarterly basis for the 2005–2006 school

			 year by such dates as determined by the Secretary of Education. Such quarterly

			 installment payments shall be based on the number of displaced students

			 reported under subsection (c)(2) and in the amount determined under clause

			 (ii).

						(ii)Payment

			 amountEach quarterly installment payment under clause (i) shall

			 equal 25 percent of the sum of—

							(I)the number of

			 displaced students (who are not served under part B of the Individuals with

			 Disabilities Education Act (20 U.S.C. 1411 et seq.)) reported by the eligible

			 local educational agency or eligible BIA-funded school for such quarter (as

			 determined under subsection (c)(2)) times $6,000; and

							(II)the number of

			 displaced students who are served under part B of the Individuals with

			 Disabilities Education Act (20 U.S.C. 1411 et seq.) reported by the eligible

			 local educational agency or eligible BIA-funded school for such quarter (as

			 determined under subsection (c)(2)) times $7,500.

							(iii)TimelineThe

			 Secretary of Education shall establish a timeline for quarterly reporting on

			 the number of displaced students in order to make the appropriate disbursements

			 in a timely manner.

						(iv)Insufficient

			 fundsIf, for any quarter, the amount available under this

			 section to make payments under this subsection is insufficient to pay the full

			 amount that an eligible local educational agency or eligible BIA-funded school

			 is eligible to receive under this section, the State educational agency shall

			 ratably reduce the amount of such payments.

						(B)Maximum payment

			 to accountIn providing quarterly payments to an account for the

			 2005–2006 school year on behalf of a displaced student for each quarter that

			 such student is enrolled in a non-public school in the area served by the

			 agency under subsection (e)(2), an eligible local educational agency may

			 provide not more than 4 quarterly payments to such account, and the aggregate

			 amount of such payments shall not exceed the lesser of—

						(i)(I)in the case of a

			 displaced student who is not served under part B of the Individuals with

			 Disabilities Education Act (20 U.S.C. 1411 et seq.), $6,000; or

							(II)in the case of a displaced student who

			 is served under part B of the Individuals with Disabilities Education Act,

			 $7,500; or

							(ii)the cost of

			 tuition and fees (and transportation expenses, if any) at the non-public school

			 for the 2005–2006 school year.

						(e)Use of

			 funds

				(1)Displaced

			 students in public schoolsAn eligible local educational agency

			 or eligible BIA-funded school receiving emergency impact aid payments under

			 this section shall use the payments to provide instructional opportunities for

			 displaced students who enroll in elementary schools and secondary schools

			 (including charter schools) served by such agency or in such a school, and for

			 other expenses incurred as a result of the agency or school serving displaced

			 students, which uses may include—

					(A)paying the

			 compensation of personnel, including teacher aides, in schools enrolling

			 displaced students;

					(B)identifying and

			 acquiring curricular material, including the costs of providing additional

			 classroom supplies, and mobile educational units and leasing sites or

			 spaces;

					(C)basic

			 instructional services for such students, including tutoring, mentoring, or

			 academic counseling;

					(D)reasonable

			 transportation costs;

					(E)health services

			 (including counseling and mental health services); and

					(F)education and

			 support services.

					(2)Displaced

			 students in non-public schools

					(A)In

			 generalAn eligible local educational agency that receives

			 emergency impact aid payments under this section and that serves an area in

			 which there is located an eligible non-public school shall, at the request of

			 the parent or guardian of a displaced student who meets the criteria described

			 in subsection (c)(2)(A)(ii) and who enrolled in a non-public school in an area

			 served by the agency, use such emergency impact aid payment to provide payment

			 on a quarterly basis (but not to exceed the total amount specified in

			 subsection (d)(2)(B) for the 2005–2006 school year) to an account on behalf of

			 such displaced student, which payment shall be used to assist in paying for any

			 of the following:

						(i)Paying the

			 compensation of personnel, including teacher aides, in the non-public school,

			 which funds shall not be used for religious instruction, proselytization, or

			 worship.

						(ii)Identifying and

			 acquiring curricular material, including the costs of providing additional

			 classroom supplies (which shall be secular, neutral, and shall not have a

			 religious component), and mobile educational units and leasing sites or spaces,

			 which shall not be used for religious instruction, proselytization, or

			 worship.

						(iii)Basic

			 instructional services, including tutoring, mentoring, or academic counseling,

			 which services shall be secular and neutral and shall not be used for religious

			 instruction, proselytization, or worship.

						(iv)Reasonable

			 transportation costs.

						(v)Health services

			 (including counseling and mental health services), which services shall be

			 secular and neutral and shall not be used for religious instruction,

			 proselytization, or worship.

						(vi)Education and

			 support services, which services shall be secular and neutral and shall not be

			 used for religious instruction, proselytization, or worship.

						(B)Verification of

			 enrollmentBefore providing a quarterly payment to an account

			 under subparagraph (A), the eligible local educational agency shall verify with

			 the parent or guardian of a displaced student that such displaced student is

			 enrolled in the non-public school.

					(3)Provision of

			 special education and related services

					(A)In

			 generalIn the case of a displaced student who is served under

			 part B of the Individuals with Disabilities Education Act (20 U.S.C. 1411 et

			 seq.), any payment made on behalf of such student to an eligible local

			 educational agency or any payment available in an account for such student,

			 shall be used to pay the cost of providing the student with special education

			 and related services consistent with the Individuals with Disabilities

			 Education Act (20 U.S.C. 1400 et seq.).

					(B)Special

			 rule

						(i)RetentionNotwithstanding

			 any other provision of this section, if an eligible local educational agency

			 provides services to a displaced student attending an eligible non-public

			 school under section 612(a)(10) of the Individuals with Disabilities Education

			 Act (20 U.S.C. 1412(a)(10)), the eligible local educational agency may retain a

			 portion of the assistance received under this section for such student to pay

			 the cost of providing such services.

						(ii)Determination

			 of portion

							(I)GuidelinesEach

			 State shall issue guidelines that specify the portion of the assistance that an

			 eligible local educational agency in the State may retain under this

			 subparagraph. Each State shall apply such guidelines in a consistent manner

			 throughout the State.

							(II)Determination

			 of portionThe portion specified in the guidelines shall be based

			 on customary costs of providing services under such section 612(a)(10) for the

			 local educational agency.

							(C)DefinitionsIn

			 this paragraph:

						(i)Special

			 education; related servicesThe terms special

			 education and related services have the meaning given such

			 terms in section 602 of the Individuals with Disabilities Education Act (20

			 U.S.C. 1401).

						(ii)Individualized

			 education programThe term individualized education

			 program has the meaning given the term in section 614(d)(2) of the

			 Individuals with Disabilities Education Act (20 U.S.C. 1414(d)(2)).

						(f)Return of

			 aid

				(1)Eligible local

			 educational agency or eligible bia-funded schoolAn eligible

			 local educational agency or eligible BIA-funded school that receives an

			 emergency impact aid payment under this section shall return to the State

			 educational agency any payment provided to the eligible local educational

			 agency or school under this section that the eligible local educational agency

			 or school has not obligated by the end of the 2005–2006 school year in

			 accordance with this section.

				(2)State

			 educational agencyA State educational agency that receives

			 emergency impact aid under this section, shall return to the Secretary of

			 Education—

					(A)any aid provided

			 to the agency under this section that the agency has not obligated by the end

			 of the 2005–2006 school year in accordance with this section; and

					(B)any payment funds

			 returned to the State educational agency under paragraph (1).

					(g)Limitation on

			 use of aid and paymentsAid and payments provided under this

			 section shall only be used for expenses incurred during the 2005–2006 school

			 year.

			(h)Administrative

			 expensesA State educational agency that receives emergency

			 impact aid under this section may use not more than 1 percent of such aid for

			 administrative expenses. An eligible local educational agency or eligible

			 BIA-funded school that receives emergency impact aid payments under this

			 section may use not more than 2 percent of such payments for administrative

			 expenses.

			(i)Special funding

			 ruleIn calculating funding under section 8003 of the Elementary

			 and Secondary Education Act of 1965 (20 U.S.C. 7703) for an eligible local

			 educational agency that receives an emergency impact aid payment under this

			 section, the Secretary of Education shall not count displaced students served

			 by such agency for whom an emergency impact aid payment is received under this

			 section, nor shall such students be counted for the purpose of calculating the

			 total number of children in average daily attendance at the schools served by

			 such agency as provided in section 8003(b)(3)(B)(i) of such Act (20 U.S.C.

			 7703(b)(3)(B)(i)).

			(j)Termination of

			 authorityThe authority provided by this section shall terminate

			 on August 1, 2006.

			(k)Notice of

			 option of public school or non-public school enrollmentEach

			 State receiving emergency impact aid under this section shall provide, to the

			 parent or guardian of each displaced student for whom a payment is made under

			 this section to an account who resides in such State, notification that such

			 parent or guardian has the option of enrolling such student in a public school

			 or a non-public school.

			(l)By-PassIf

			 a State educational agency or eligible local educational agency is unable to

			 carry out this section, the Secretary of Education may make such arrangements

			 with the State as the Secretary determines appropriate to carry out this

			 section on behalf of displaced students attending an eligible non-public school

			 in the area served by such agency. For a State in which State law prohibits the

			 State from using Federal funds to directly provide services on behalf of

			 students attending non-public schools and provides that another entity shall

			 provide such services, the Secretary of Education shall make such arrangements

			 with that entity.

			(m)Nondiscrimination

				(1)In

			 generalA school that enrolls a displaced student under this

			 section shall not discriminate against students on the basis of race, color,

			 national origin, religion, disability, or sex.

				(2)Applicability

			 and single sex schools, classes, or activities

					(A)In

			 generalTo the extent consistent with title IX of the Education

			 Amendments of 1972 (20 U.S.C. 1681 et seq.), the prohibition of sex

			 discrimination in paragraph (1) shall not apply to a non-public school that is

			 controlled by a religious organization if the application of paragraph (1)

			 would not be consistent with the religious tenets of such organization.

					(B)Single sex

			 schools, classes, or activitiesNotwithstanding paragraph (1) and

			 to the extent consistent with title IX of the Education Amendments of 1972, a

			 parent or guardian may choose and a non-public school may offer a single sex

			 school, class, or activity.

					(C)EnrollmentThe

			 prohibition of religious discrimination in paragraph (1) shall not apply with

			 regard to enrollment for a non-public school that is controlled by a religious

			 organization, except in the case of the enrollment of displaced students

			 assisted under this section.

					(3)General

			 provisionNothing in this section may be construed to alter or

			 modify the provisions of the Individuals with Disabilities Education Act (20

			 U.S.C. 1400 et seq.), title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d

			 et seq.), title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et

			 seq.), and the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.).

				(4)Opt-inA

			 displaced student assisted under this section who is enrolled in a non-public

			 school shall not participate in religious worship or religious classes at such

			 school unless such student's parent or guardian chooses to opt-in such student

			 for such religious worship or religious classes.

				(5)Rule of

			 constructionThe amount of any payment (or other form of support

			 provided on behalf of a displaced student) under this section shall not be

			 treated as income of a parent or guardian of the student for purposes of

			 Federal tax laws or for determining eligibility for any other Federal

			 program.

				(n)Treatment of

			 state aidA State shall not take into consideration emergency

			 impact aid payments received under this section by a local educational agency

			 in the State in determining the eligibility of such local educational agency

			 for State aid, or the amount of State aid, with respect to free public

			 education of children.

			(o)Authorization

			 of appropriationsThere is authorized to be appropriated to carry

			 out this section $2,400,000,000 for fiscal year 2006.

			12.Sunset

			 provisionExcept as otherwise

			 provided in this Act, the provisions of this Act shall be effective for the

			 period beginning on the date of enactment of this Act and ending on August 1,

			 2006.

		

	

		October 21, 2005

		Read the second time and placed on the

		  calendar

	

